DANAHER, Circuit Judge
(dissenting).
I quite agree that Oklahoma lacks standing, as my colleagues have ruled, but I dissent otherwise.
The situation presented is a by-product of the vexatious problem of “intermix-ture” and “de-intermixture” of VHF and UHF, various aspects of which previously have been presented to us. On June 26, 1956, following a general rule-making proceeding, the Commission issued a Report and Order (13 RR 1571) asserting that UHF and VHF could not effectively compete in the same area and that the 1952 intermixture policy had proved mistaken. The Commission considered making New Orleans all UHF. It also explored the objective of making the area all VIIF.
After receipt of comments in the rule-making proceeding, the Commission finally decided on March 7, 1957, that a third VHF service, Channel 12, could be added at New Orleans, its site to be located some 30 miles south of New Orleans, with a tower of 2,000 feet and power of 316 kw. No objection was raised to the Commission’s order. Capitol took no appeal.
Supreme Broadcasting Company, Inc., intervenor here, applied for authority to construct an experimental television station on Channel 12, designed to test the feasibility of use of a directional antenna to limit radiation and to provide a basis for comparative coverage studies of picture quality. To such ends, it proposed experimentally to transmit VHF programs simultaneously with its regular UHF programs on UHF Channel 20 from its already existing site in New Orleans.
That site is some 162 miles from Jackson, Mississippi, where appellant, Capitol Broadcasting Company, operates WJTV. Capitol opposed the experimental grant charging possible interference on the basis of intervenor’s original proposal for a tower of 312.5 feet and a radiation of 40 kw toward Jackson.
But the Commission authorized a tower of only 262.5 feet above ground and power of only 31 kw. Capitol has never filed engineering affidavits regarding the extent of interference from the lower antenna and reduced power as specified in the modified experimental grant. The Commission in prescribing this modified operating authority determined, and specifically found, that there would be no objectionable interference to WJTV. By the lowered differential in tower height and power and other engineering techniques, the Commission made allowance for the thirty mile difference between New Orleans and the previously authorized Channel 12 site if operated at maximum height and power. In any event, the 190 mile separation rule applied only to commercial stations — not to the experimental program here contemplated.
Moreover, although intervenor’s experimental operations commenced on September 30, 1957, there has been no suggestion on this record, or otherwise so far as we are advised, that Capitol has made any claim of actual interference to the operations of WJTV. In addition, even while these appeals have been pending, Capitol has been accorded a hearing by the Commission to determine whether or not the experimental operations are causing interference to WJTV. If WJTV is shown to be suffering, the Commission may cancel the experimental authorization “without further notice or hearing,” as one of the conditions for the authorization expressly provided.1
The Communications Act of 1934 by 47 U.S.C.A. § 303(g) provides that the Commission is duty bound to “study new uses for radio, provide for experimental uses of frequencies, and generally encourage the larger and more effective use of radio in the public interest.” It is the *634Commission’s burden to determine the composition of the traffic. It has acted here pursuant to Congressional mandate.2 It is the one body in our system charged with regulation of this field. In its expertise, it decided by its order of July 15, 1957, that intervenor’s proposed experimental operation would not result in objectionable interference to Capitol’s WJTV.
The Commission imposed eight conditions upon the temporary authorization, and not only made certain of termination of intervenor’s operation for interference, if any should develop, but expressly specified that the grant was for experimental purposes only. In addition it has been provided that in any later comparative hearing involving applications for regular commercial operations on Channel 12, should they be found feasible, no preference is to be accorded to the intervenor by virtue of the experiment.
It is difficult to imagine a field in which the court is less competent or the Commission more so than in making a simultaneous comparison of the field intensities of UHF and VHF signals transmitted from a single site over a common path. In an area where a substantial percentage of the viewing public has UHF sets while neighbors have VHF sets, an immediate comparison can be made of the reception of the identical programs telecast at the same time. If interference should develop, the operation ceases; if none appears, WJTV has no cause for complaint. Much can be learned in any event.
Results may well be obtained which will go far toward a resolution of the whole intermixture conflict. I think the Commission should be encouraged, not thwarted, in its effort. I think the court should not substitute its judgment for that of the expert body whose duty it is to administer a complicated administrative task in a difficult and important field. We should be loathe to interfere with the Commission’s conclusions as shown in the present record, when, as here, they are reconcilable with the directions of the statute.3 The majority, as I see it, would here fly directly into the holding of this court, sitting en banc, in Coastal Bend Television Co. v. Federal Communications Comm.,4 and I therefore dissent.

. The legal authority of the Commission so to act has been upheld by this court. Music Broadcasting Co. v. Federal Communications Comm., 1954, 95 U.S.App.D.C. 12, 217 F.2d 339.


. National Broadcasting Co. v. U. S., 1943, 319 U.S. 190, 216, 63 S.Ct. 997, 87 L.Ed. 1344.


. United States v. Storer Broadcasting Co., 1956, 351 U.S. 192, 203, 76 S.Ct. 763, 100 L.Ed. 1081; Federal Communications Comm. v. Pottsville Broadcasting Co., 1940, 309 U.S. 134, 144-145, 60 S.Ct. 437, 84 L.Ed. 656.


. 956, 98 U.S.App.D.C. 251, 255, 234 F.2d 686, 690; cf. Mr. Justice Reed’s dissentin Midwestern Gas Transmission Co. v. Federal Power Commission, 1958, 103 U.S.App.D.C. -, 258 F.2d 660.